Citation Nr: 1625412	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the February 2016 supplemental statement of the case, the Veteran submitted a VA Form 21-4142 that authorized VA to obtain private treatment records from Dr. E.S.  Dr. E.S. is the Veteran's treating physician for his type II diabetes mellitus.  To date, these treatment records have not been obtained.  As these records are potentially probative and the Veteran has requested that VA obtain them on his behalf, a remand is warranted to obtain the private treatment records from Dr. E.S.  See 38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the private treatment records from Dr. E.S., as described in the August 2007 VA Form 21-4142.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the benefit remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




